Citation Nr: 0624536	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  05-39 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from August to 
November 2003.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran, a former prisoner-of-war, had active service 
from May 1942 to November 1945 and from July 1947 to August 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the VA Medical 
Center (VAMC) in Palo Alto, California which denied 
reimbursement for unauthorized medical expenses for the 
period from August 26, 2003, through November 12, 2003.  

The appeal is REMANDED to the RO via the Department of 
Veterans Affairs (VA) Medical Center in Palo Alto, 
California.  VA will notify the appellant if further action 
is required.  


REMAND

In the veteran's December 2005 VA Form 9 he requested a 
hearing at the RO before a Member of the Board (Veterans Law 
Judge (VLJ)).  This type of hearing is commonly referred to 
as a travel Board hearing.  So one must be scheduled.  See 
38 C.F.R. §§ 20.703, 20.704 (2005).  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a travel Board 
hearing at the earliest opportunity.  
Notify him of the date, time and location 
of the hearing.  Put a copy of this 
letter in the claims file.  If, for 
whatever reason, he decides that he no 
longer wants this type of hearing before 
a VLJ (or any other type of hearing 
before the Board), then he should 
indicate this in writing and it, too, 
should be documented in the claims file.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

